Citation Nr: 0906352	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
human immunodeficiency virus (HIV) with anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to 
December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, established service 
connection for HIV with anxiety and depression, and assigned 
thereto an initial rating of 10 percent, effective December 
10, 2004.  The Veteran appealed, contending that a higher 
initial rating was warranted.  He did not disagree with the 
effective date assigned for the establishment of service 
connection.

The RO in Waco, Texas, currently has jurisdiction over the 
Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected HIV with 
anxiety and depression.  Specifically, he contends that a 
separate disability rating is warranted for the psychiatric 
manifestations of this condition.

The RO rated the Veteran's service-connected HIV with anxiety 
and depression as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6351.

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351, HIV-
Related Illness, a 10 percent disability rating is warranted 
following development of definite medical symptoms, T4 cell 
of 200 or more and less than 500, and on approved 
medication(s), or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent disability rating 
is warranted for recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  A 60 percent 
disability rating is warranted for refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm.  Finally, a 100 percent disability 
rating is warranted for AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.

The term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1.

Psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2.

Initially, the Board notes that the Veteran is prohibited by 
the plain wording of the statute from the assignment of a 
separate 10 percent disability rating for the psychiatric 
manifestations of this condition as this would not result in 
"higher overall evaluation results," absent combination of 
the percentage currently assigned.  See Id.; see also 38 
C.F.R. § 4.14.  Nevertheless, he may be entitled to a 
separate rating under the appropriate psychiatric code "if 
higher overall evaluation results."  Thus, if the 
psychiatric manifestations of this condition warrant an 
increased disability rating beyond the currently assigned 10 
percent rating, the Veteran would be entitled to the 
separately rated higher overall evaluation.

After reviewing the Veteran's claims folder, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Specifically, the Board finds the current evidence 
of record does not clearly define the extent and severity of 
the psychiatric manifestations of the Veteran's service-
connected HIV with anxiety and depression.

An RO decision, dated in August 2006, denied, in pertinent 
part, service connection for bipolar disorder.  This decision 
was confirmed and continued by the RO in a December 2006 
decision.

A VA psychiatric examination, performed in June 2007, 
concluded with diagnoses of mood disorder, not otherwise 
specified, with features of Bipolar I, depressed type and 
anxiety.  The report listed a Global Assessment of 
Functioning (GAF) score of 50.  The VA examiner further 
opined that it was as likely as not that the disorder 
originated or was made worse by the Veteran's military 
service, and that it was as likely as not that the Veteran's 
mood disorder was related to his service-connected disability 
for HIV.

Treatment records submitted at the time of his Board hearing 
include a July 2008 treatment report that diagnosed the 
Veteran with major depression, recurrent with psychotic 
features.  This report also listed a GAF score of 45.  

Under these circumstances, the Board concludes that a VA 
psychiatric examination is required to determine the extent 
and severity of the psychiatric manifestations of the 
Veteran's service-connected HIV with anxiety and depression.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected HIV with anxiety and 
depression, since September 2008.  The 
Veteran should be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the current extent and severity 
of the psychiatric manifestations of his 
service-connected HIV with anxiety and 
depression.  The examiner should provide 
a diagnosis of each psychiatric disorder 
found, and indicate whether each such 
condition was caused or aggravated by the 
Veteran's service-connected HIV with 
anxiety and depression.  The examiner 
must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to the Veteran's 
HIV with anxiety and depression: mild or 
transient symptoms which decrease work 
efficiency; ability to perform 
occupational tasks only during periods of 
significant stress; or whether the 
symptoms controlled by continuous 
medication; depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
disturbances of motivation or mood.  If 
the Veteran is found to have a 
psychiatric disorder not related to his 
service-connected HIV with anxiety and 
depression, the examiner should identify 
that condition, and attempt to separate 
out all manifestations of that condition 
from the above requested manifestations.  
If this is not possible, the examiner 
should so indicate.  The examiner must 
also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for 
any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




